DETAILED ACTION
Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims being filed on 4/2/2022.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 4/25/2022 has been considered by Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 13, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coffey (USPAN 2005/0135517) in view of Kadous (USPAN 2005/0063378).
Consider claims 1, 19, and 20, Coffey discloses a transmitting electronic device (see abstract), a computer program product comprising a non-transitory computer-readable storage medium having computer readable instructions stored thereon that are executable by a computerized device to cause the computerized device to perform a method (see paragraph 51), and a method for communicating information associated with a data stream from a transmitting electronic device to a receiving electronic device (see paragraph 8), comprising:
receiving information associated with a data stream (see paragraph 26: independent streams of data, comprised of symbols 60 and/or symbols 70, may be transmitted over the two wireless communications channels--a first data stream and a second data stream);  
an antenna (see paragraph 6: an antenna);  
a communication port (see figures 5 and 8); 
communicating first packets including the information associated with the data stream from the transmitting electronic device to a receiving electronic device via a first channel (see paragraph 6: a first channel of packets is transmitted over a first antenna and a second channel of packets is transmitted over a second antenna; see paragraph 21: IEEE 802.11 wireless local area network interface (WLAN) channel structures are used as an example to illustrate various embodiments of the disclosure);  and 
communicating second packets including the information associated with the data stream from the transmitting electronic device to the receiving electronic device via a second channel, wherein the second channel is different than the first channel and the second packets are communicated concurrently with the first packets (see paragraph 6: a first channel of packets is transmitted over a first antenna and a second channel of packets is transmitted over a second antenna; see paragraph 21: IEEE 802.11 wireless local area network interface (WLAN) channel structures are used as an example to illustrate various embodiments of the disclosure).
Coffey does not specifically disclose that in response to a change in a performance metric associated with the communication of the information associated with the data stream, taking one or more remedial actions. 
Kadous teaches that in response to a change in a performance metric associated with the communication of the information associated with the data stream, taking one or more remedial actions (see claim 23: terminate transmission of the first plurality of symbol blocks early if the first data packet is recovered by the receiver with fewer than all of the first plurality of symbol blocks, and terminate transmission of the second plurality of symbol blocks early if the second data packet is recovered by the receiver with fewer than all of the second plurality of symbol blocks, i.e. in response to a change in a performance metric, taking a remedial action).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coffey and combine it with the noted teachings of Kadous. The motivation to combine these references is to provide a method for transmitting data on multiple parallel channels in a MIMO communication system (see paragraph 3 of Kadous).

Consider claim 2, Coffey does not specifically disclose the step of taking one or more remedial actions comprises discontinuing redundant communication of at least part of the information associated with the data stream. 
Kadous teaches the step of taking one or more remedial actions comprises discontinuing redundant communication of at least part of the information associated with the data stream (see claim 23: terminate transmission of the first plurality of symbol blocks early if the first data packet is recovered by the receiver with fewer than all of the first plurality of symbol blocks, and terminate transmission of the second plurality of symbol blocks early if the second data packet is recovered by the receiver with fewer than all of the second plurality of symbol blocks, i.e. discontinuing redundant communication of at least part of the information associated with the data stream).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coffey and combine it with the noted teachings of Kadous. The motivation to combine these references is to provide a method for transmitting data on multiple parallel channels in a MIMO communication system (see paragraph 3 of Kadous).

Consider claim 3, Coffey does not specifically disclose the step of taking one or more remedial actions comprises discontinuing redundant communication of all of the information associated with the data stream. 
Kadous teaches the step of taking one or more remedial actions comprises discontinuing redundant communication of all of the information associated with the data stream (see claim 23: terminate transmission of the first plurality of symbol blocks early if the first data packet is recovered by the receiver with fewer than all of the first plurality of symbol blocks, and terminate transmission of the second plurality of symbol blocks early if the second data packet is recovered by the receiver with fewer than all of the second plurality of symbol blocks, i.e. discontinuing redundant communication of at least part of the information associated with the data stream).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coffey and combine it with the noted teachings of Kadous. The motivation to combine these references is to provide a method for transmitting data on multiple parallel channels in a MIMO communication system (see paragraph 3 of Kadous).

Consider claim 13, Coffey does not specifically disclose that the performance metric comprises one or more of. a data rate, a data rate for successful communication, an error rate, a mean-square error of equalized signals relative to an equalization target, inter-symbol interference, multipath interference, a signal- to-noise ratio, a width of an eye pattern, a ratio of number of bytes successfully communicated during a time interval to an estimated maximum number of bytes that can be communicated in the time interval, and a ratio of an actual data rate to an estimated data rate. 
Kadous teaches that the performance metric comprises one or more of. a data rate, a data rate for successful communication, an error rate, a mean-square error of equalized signals relative to an equalization target, inter-symbol interference, multipath interference, a signal- to-noise ratio, a width of an eye pattern, a ratio of number of bytes successfully communicated during a time interval to an estimated maximum number of bytes that can be communicated in the time interval, and a ratio of an actual data rate to an estimated data rate (see claim 23: terminate transmission of the first plurality of symbol blocks early if the first data packet is recovered by the receiver with fewer than all of the first plurality of symbol blocks, and terminate transmission of the second plurality of symbol blocks early if the second data packet is recovered by the receiver with fewer than all of the second plurality of symbol blocks, i.e. taking remedial action when the performance metric of an error rate is detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coffey and combine it with the noted teachings of Kadous. The motivation to combine these references is to provide a method for transmitting data on multiple parallel channels in a MIMO communication system (see paragraph 3 of Kadous).

Claims 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coffey (USPAN 2005/0135517) in view of Kadous (USPAN 2005/0063378) and Tsuruga (USPAN 2005/0246749).
Consider claim 14, although Kadous discloses displaying a communication warning message (see above), Coffey in view of Kadous do not specifically disclose that the step of taking one or more remedial actions comprises displaying a communication warning message. 
Tsuruga teaches that the step of taking one or more remedial actions comprises displaying a communication warning message (see paragraph 55 and figure 7, wherein disclosed is a communication warning message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coffey in view of Kadous and combine it with the noted teachings of Tsuruga. The motivation to combine these references is to provide a method of providing a digital broadcast receiving device capable of performing reproduction equivalent in quality to that during recording sessions (see paragraph 11 of Tsuruga).

Consider claim 15, Coffey in view of Kadous do not specifically disclose that a modulation and/or coding scheme used on the first channel is different to that used on the second channel.
Tsuruga teaches that a modulation and/or coding scheme used on the first channel is different to that used on the second channel (see paragraph 28: different coding/modulation processing applied, which can be combined with Coffey’s teachings of a first channel and a second channel, and therefore, different MCS is applied to a first channel and a second channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coffey in view of Kadous and combine it with the noted teachings of Tsuruga. The motivation to combine these references is to provide a method of providing a digital broadcast receiving device capable of performing reproduction equivalent in quality to that during recording sessions (see paragraph 11 of Tsuruga).

Allowable Subject Matter
Claims 4-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Altunbasak, USPAN 2006/0224763 (see figure 5 and paragraph 50)
Regarding the above Altunbasak reference, Examiner notes that the noted figure 5 and paragraph 50 teach the same limitations that Coffey was relied upon above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412